Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered May 3, 1994, convicting him of robbery in the first degree, robbery in the second degree, and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, any prejudice arising from the testimony of Detective Timothy Guditus that he "notified the complainants in the past robberies” after he allowed the defendant to pick his position for the pretrial lineup, was alleviated by the court’s prompt curative instruction to *346the jury to disregard any reference to past robberies (see, People v Santiago, 52 NY2d 865). Thus, the trial court did not improvidently exercise its discretion in denying the defendant’s motion for a mistrial (see, People v Ortiz, 54 NY2d 288, 292). In any event, any error in the admission of testimony regarding uncharged crimes was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The mere fact that the defense counsel did not engage in an available pretrial procedure did not, in itself, indicate that the attorney was ineffective (see, People v Paredes, 166 AD2d 677, 678). Under the totality of the circumstances presented here, defense counsel provided meaningful representation (see, People v Ellis, 81 NY2d 854; People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are either unpreserved for appellate review or without merit. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.